Panel rehearing granted by
order filed 1/19/01; opinion
filed 11/1/00 is vacated

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6620



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GUY CARMICHAEL CRENSHAW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-47, CA-99-424-7)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Guy Carmichael Crenshaw, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Carmichael Crenshaw seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny Crenshaw’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.     See United States v. Cren-

shaw, Nos. CR-96-47; CA-99-424-7 (W.D. Va. Apr. 7, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2